Citation Nr: 0123917	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  94-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for the residuals of 
lumbar laminectomies with degenerative arthritis and partial 
left foot drop, currently rated 40 percent disabling.

Entitlement to the assignment of a separate disability 
evaluation for left foot drop.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This appeal arises from an April 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 40 percent disability 
evaluation for the residuals of lumbar laminectomies with 
degenerative arthritis and partial left foot drop.

The Board of Veterans' Appeals (Board) remanded the veteran's 
case to the RO, more recently in May 1997.  The case was 
returned to the Board in August 2001.  


                                                       REMAND

The veteran's representative, in a September 2001 
presentation, has argued that a June 1988 rating decision 
which discontinued the assignment of a separate 10 percent 
disability evaluation for partial left foot drop was clearly 
and unmistakably erroneous.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims stated that, when 
two issues are "inextricably intertwined," a decision on one 
issue would have a significant impact on a claim for the 
second issue.  The Board believes that, in light of the 
Harris decision, the question of the veteran's possible 
entitlement to restoration of a separate 10 percent 
disability evaluation for partial left foot drop based upon 
clear and unmistakable error in a June 1988 rating decision 
should be resolved prior to final appellate consideration of 
the issues of his entitlement to an increased evaluation for 
the residuals of lumbar laminectomies with degenerative 
arthritis and partial left foot drop and the assignment of a 
separate disability evaluation for left foot drop.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his claims.

The most recent VA neurological examination, performed for 
the purpose of determining the current severity of the 
veteran's service-connected residuals of lumbar laminectomies 
with degenerative arthritis and partial left foot drop, was 
accomplished in April 1998.  In view of the amount of time 
that has elapsed since that evaluation and the recent written 
argument presented on behalf of the veteran asserting that 
his disability warrants a 60 percent rating under 38 C.F.R. 
§ 4.71a, Code 5293, it is the Board's judgment that a more 
current neurological evaluation is warranted.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994). 

It is also the Board's judgment that the RO must review the 
claims file and address whether any additional notification 
or development action is required under the VCAA regarding 
the issues on appeal, to include the new notification 
requirements and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, and 66 Fed. Reg. 
45,620 (Aug. 29, 2001), to be codified at 38 C.F.R. § 3.159.

In view of the foregoing, this case should be REMANDED for 
the following action:

1.  The RO must review the claims file to 
determine   whether any additional 
notification or development action is 
required under the Veterans Claims 
Assistance Act of 2000 (VCAA) regarding 
the issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
66 Fed. Reg. 45,620 (Aug. 29, 2001), to 
be codified at 38 C.F.R. § 3.159.

2.  The RO must provide the veteran a VA 
neurological examination to determine the 
current severity of his service-connected 
residuals of lumbar laminectomies with 
degenerative arthritis and external 
rotation of the left lower extremity 
(also diagnosed as partial left foot 
drop).  The neurologist should note 
whether the veteran's low back disability 
is manifested by symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
service-connected disc disease, and 
comment on the frequency and duration of 
such attacks.  The examiner must also 
address whether the veteran's left foot 
drop necessitates a brace.  All indicated 
studies should be accomplished.  The 
claims file must be provided to the 
examiner for review in conjunction with 
this examination. 

3.  Thereafter, the RO should adjudicate 
the veteran's claim for entitlement to 
restoration of a separate 10 percent 
disability evaluation for partial left 
foot drop based upon clear and 
unmistakable error in a June 1988 rating 
decision prior to readjudication of his 
claims for entitlement to an increased 
evaluation for the residuals of lumbar 
laminectomies with degenerative arthritis 
and partial left foot drop and the 
assignment of a separate disability 
evaluation for left foot drop.  If the 
veteran's claim for restoration of a 
separate 10 percent disability evaluation 
for partial left foot drop based upon 
clear and unmistakable error in a June 
1988 rating decision is not granted, he 
should be advised of the need to submit a 
notice of disagreement in order to 
initiate an appeal with respect to this 
issue.   

The RO must then adjudicate the issues of 
entitlement to a rating in excess of 40 
percent for the veteran's service-
connected low back disability and, if 
appropriate,  entitlement to the 
assignment of a separate disability 
evaluation for left foot drop.

4.  If any of the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of all evidence 
received subsequent to the most recently 
issued supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal 
including, if appropriate, the law and 
regulations pertaining to a claim of 
clear and unmistakable error.  The 
veteran and his representative should 
then be given an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



